Contact: Paul Coghlan 5:00 EST Vice President, Finance, Chief Financial Officer Tuesday, January 13, 2009 (408) 432-1900 NATIONAL DISTRIBUTION LINEAR TECHNOLOGY REPORTS QUARTERLY AND YEAR OVER YEAR DECREASES TO REVENUES AND EARNINGS PER SHARE AND INCREASES ITS QUARTERLY DIVIDEND. Milpitas, California, January 13, 2009, Linear Technology Corporation (NASDAQ-LLTC), a leading, independent manufacturer of high performance linear integrated circuits, today reported financial results for the quarter ended December 28, 2008.Revenue of $249.2 million for the second quarter of fiscal year 2009 decreased 20% compared to the previous quarter’s revenue of $310.4 million and decreased 14% or $39.5 million from $288.7 million reported in the second quarter of fiscal year 2008.Diluted earnings per share (“EPS”) of $0.38 decreased $0.10 per share or 21% from the first quarter of fiscal year 2009 and decreased $0.03 per share or 7% from the second quarter of fiscal year 2008.Net income of $84.2 million decreased $23.4 million or 21.8% from the first quarter of fiscal year 2009 and decreased $9.6 million or 10.2% from the second quarter of fiscal 2008. Results for the December quarter were impacted by four unusual items: · The Company purchased and retired $200.0 million face value of its 3.125% Convertible Senior Notes, resulting in a gain of approximately $21.0 million net of deferred issuance costs. · The Company accelerated the vesting of all “out-of-the-money” stock options previously awarded to its non-officer and non-director employees under its stock option plans. The unvested options to purchase approximately 1.4 million shares became exercisable as a result of the vesting acceleration on December 17, 2008. The additional charge to the income statement as a result of the acceleration totaled $15.0 million.This incremental charge increased Cost of Sales by $2.3 million; Research and Development expense by $7.5 million; and Selling, General and Administrative expense by $5.2 million. We believe these options were not fully achieving their original objective of incentive compensation and employee retention. · The Company reported approximately $1.6 million in restructuring expenses for employee severance costs related to a reduction in workforce of approximately 100 employees.The $1.6 million charge represents the total amount in connection with this workforce reduction and the majority of these severance amounts were paid during the December quarter. · Lastly, the Company’s quarterly tax rate of 22% was positively impacted as a result of the R&D tax credit which was restored by legislation retroactive to the beginning of calendar year 2008. During the December quarter the Company’s cash and short-term investments balance decreased by $121.7 million to $900.2 million, net of spending approximately $179.0 million to purchase $200.0 million face value of its 3.125% Convertible Senior Notes. The
